Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered May 5, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The totality of the credible evidence warranted the conclusion that defendant, acting through his accomplices, sold drugs to the undercover officer.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Ellerin, Williams, Lerner and Marlow, JJ.